DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-16. Claims 1, 3, 6, and 9-16 were amended in the response filed 8/23/2021.
It is noted that while Applicant’s response has been entered, the amendment does not comply with 37 CFR 1.121(c) because claim 6 has the wrong claim status (incorrectly listed as “original” but should be “currently amended”).

Claim Objections
Claim 1 is objected to because of the following informalities:  line 18 recites “Vm = L – Am”; however this should be changed to “Vm = L x Am” (as seen in paragraph [0056], Equation 3, of the published application). The formula as written in the claims does not makes sense mathematically (length minus an area).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 22 recites “Vn = A – Ln x (100-P)/100”; however this should be changed to “Vn = A x Ln x (100-P)/100” (as seen in paragraph [0056], Equation 4, of the published application). The formula as written in the claims does not makes sense mathematically (area minus length).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the untreated membrane filter" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The specification at [0055] states “the membrane filter 13 corresponds to a porous member”; therefore for the purpose of this office action, the term has been interpreted as referring to the porous member
Claim 1 recites the limitation "the resin” in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is noted that dependent claim 2 recites “the porous member includes a resin”; therefore, the limitation has been interpreted as referring to the structure of the porous member.
Claim 9 recites the limitation "the proton conductive member” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted as referring to the “proton conductive material”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US 2014/0011103) in view of Komiya et al. (US 2005/0197467) and Stone et al. (US 2003/0059657).
Regarding claim 1, Itakura discloses a proton conductor (proton conductive material) including a metal ion, an oxoanion, and a molecule (proton coordination molecule) capable of undergoing protonation or deprotonation, in which the oxoanion and/or the molecule capable of undergoing protonation or deprotonation coordinates to the metal ion to form a coordination polymer (abstract). The molecule capable of undergoing protonation or deprotonation is preferably selected from imidazole, triazole, benzimidazole, benzotriazole, and derivatives of them ([0030]).
While Itakura discloses a proton conductor for a fuel cell electrolyte ([0011]), Itakura does not explicitly disclose wherein the fuel cell electrolyte comprises a porous member. 
Komiya discloses a proton conductor having a matrix as a porous member and a polymer and proton acceptor are retained in pores of the matrix ([0030]). The matrix (porous member) can be a porous fluorocarbon resin such as PTFE (TEFLON), polyimide, polybenzoazole, polyethylene, polyamide, polyethylene terephthalate, and polyetheretherketone ([0031]). Komiya teaches several different production methods of the resulting proton conductor ([0088], “first to third production methods”). A method involves the polymer and proton acceptor introduced in a liquid to a side of the porous member ([0092], [0101]), wherein the solvent (carrying the polymer and/or proton acceptor) is evaporated and removed ([0093], [0115]). Komiya teach that the ratio of the acidic group-containing polymer ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the porous member of the electrolyte retaining the proton acceptor of Komiya with the electrolyte of Itakura for the purpose of retaining the electrolyte while improving the mechanical strength of the electrolyte (see Komiya at [0025]).
With regards to the limitations of:
“wherein the fuel cell electrolyte has a relative density is equal to or higher than 75% which is calculated as follows:
d = (Wm-Wn)/(Vcp x dmat) x 100
Wm is mass of the fuel cell electrolyte in grams and Wn is mass of the porous member in grams, dmat is material density of the proton conductive material obtained from its crystal structure in grams per milliliter (g/mL), and Vcp is a sum of volume of pores in the untreated membrane filter and of volume of the proton conductive material in milliliters calculated as follows:
Vcp=Vm- Vn
Vm is volume of the fuel cell electrolyte in milliliters calculated as follows:
Vm = L – Am [Examiner notes this equation should use a multiplication sign instead of a subtraction sign, see claim objection above]
L is thickness of the fuel cell electrolyte in centimeters and Am area of the fuel cell electrolyte in square centimeters, and 
Vn is volume of the resin in the porous member in milliliters calculated as follows:
Vn = A – Ln x (100-P)/100 [Examiner notes this equation should use a multiplication sign instead of a subtraction sign, see claim objection above]
A is area of the porous member in square centimeters, Ln is thickness of the porous member, and P is porosity (%) in the porous member”
m-Wn is the weight of the proton conductive material (Applicant’s remarks on 8/23/2021 pages 13-14 indicate that Wm is the metal ion, the oxoanion, the proton coordination molecule mixed together and the porous member, minus Wn (the mass of the porous member); therefore, the only remaining figure is the metal ion, the oxoanion, and the proton coordination molecule [i.e. the mass of the proton conductive material]). This value of Wm-Wn (mass of proton conductive material) is divided by the density of the proton conductive material dmat, which leaves the volume of the proton conductive material divided by Vcp [i.e. Vmat/Vcp * 100]. The term Vcp is the sum of volume of pores in the untreated membrane filter and of volume of the proton conductive material (i.e. the equations indicate that Vm is the entire volume of the fuel cell electrolyte [the resin that makes the porous structure, the proton conductive material, and the volume of unfilled pores], and Vn is the volume of resin of the structure [merely the skeleton of the resin, not including any pores or proton conductive material]. Therefore, Vcp is volume of the proton conductive material and unfilled pores (seemingly the reciprocal or total void space of the resin in the porous structure).
Therefore, the equation of Vmat/Vcp [and the relative density equation as a whole] relates the (total volume of proton conductive material) divided by (total volume of pores [proton conductive material + unfilled pores]), and this relation has to be higher than 75%.
While Komiya teach that the ratio of the acidic group-containing polymer and the proton acceptor to occupy the total volume of the pores is not less than 20% of the total volume of the pores ([0023]) and the porosity of the porous member is 20% to 95% by volume ([0025]) (and thereby clearly suggesting a relative density greater than 20%), modified Itakura 
Stone discloses a composite membrane for a fuel cell membrane electrode assembly comprising a porous polymeric substrate and an impregnant partially filling the substrate (abstract). The impregnant contains cation exchange material (a proton conductive material) (abstract). The porous substrate can include polyolefins, fluoropolymers (such as polytetrafluoroethylene), or polyacrylates (acrylics), among others ([0048]). The impregnant is introduced into the porous substrate via an impregnation solution comprising the impregnant in a suitable solvent, such as water or alcohols ([0058]). By controlling the thickness of the impregnate solution, the method may produce a membrane with a given set of properties including pore size, porosity, thickness, etc. and it is possible to control the structure of the resulting composite membrane ([0067]). The porosity of the porous substrate can be from about 50% to about 98% ([0050]), and after the impregnation, the composite membrane has greater than 10% overall residual porosity and remains substantially gas impermeable ([0047]). That is, Stone suggests impregnation of the porous substrate to reduce the overall porosity to maintain a gas impermeable electrolyte, with a remaining residual porosity of 10%.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of filling the membrane with impregnant (ionic material) to a residual porosity of 10% as taught by Stone with the electrolyte of modified Itakura for the purpose of providing ionic conductivity and maintaining a gas impermeable electrolyte (i.e. gas sealing).


Regarding claim 9, Itakura discloses a proton conductor (proton conductive material) including a metal ion, an oxoanion, and a molecule (proton coordination molecule) capable of undergoing protonation or deprotonation, in which the oxoanion and/or the molecule capable of undergoing protonation or deprotonation coordinates to the metal ion to form a coordination polymer (abstract). The molecule capable of undergoing protonation or deprotonation is preferably selected from imidazole, triazole, benzimidazole, benzotriazole, and derivatives of them ([0030]).
While Itakura discloses making an electrolyte with a proton conductor for a fuel cell ([0011]) and teaches manufacturing a solution with the metal ion, oxoanion, and molecule ([0039], [0049]), Itakura does not explicitly disclose wherein the proton conductive material is supported on a porous member.
Komiya discloses a proton conductor having a matrix as a porous member and a polymer and proton acceptor are retained in pores of the matrix ([0030]). The matrix (porous member) can be a porous fluorocarbon resin such as PTFE (TEFLON), polyimide, polybenzoazole, polyethylene, polyamide, polyethylene terephthalate, and polyetheretherketone ([0031]). Komiya teaches several different production methods of the resulting proton conductor ([0088], “first to third production methods”). A method involves the polymer and proton acceptor introduced in a liquid (a solution) to a side of the porous ([0092], [0101]), wherein the solvent (carrying the polymer and/or proton acceptor) is evaporated and removed ([0093], [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the porous member of the electrolyte retaining proton acceptor (and manufacturing method of porous member involving contacting a porous member with a solution of proton acceptor and removing the solvent from the solution) of Komiya with the electrolyte of Itakura for the purpose of retaining the electrolyte while improving the mechanical strength of the electrolyte (see Komiya at [0025]).
With regards to the limitation that the fuel cell electrolyte is manufactured by steps of: “contacting the porous member with a solution including the metal ion, the oxoanion, and the proton coordination molecule mixed together in a solvent, and removing the solvent of the solution from the porous member and forming the fuel cell electrolyte including the proton conductive material supported by the porous member”, it is noted this limitation is interpreted as a product-by-process limitation (see MPEP 2113). As such, only the structure implied by the steps is considered when assessing the patentability, and not the manipulations of the recited steps. 
The structure implied is a porous member with metal ion, oxoanion, and proton coordination molecule inside the porous member (because the solvent is removed from the porous member/electrolyte). Therefore, because Itakura teaches metal ion, oxanion and the molecule ([0039], [0049]), and Komiya teaches a porous member with proton conductor contained inside ([0088]), Itakura modified by Komiya meets the claim limitations. In addition, ([0093], [0115]), which seems substantially the same as claimed.
With regards to the limitation of the fuel cell electrolyte “having a relative density equal to or higher than 75%”, while Komiya teach that the ratio of the acidic group-containing polymer and the proton acceptor to occupy the total volume of the pores is not less than 20% of the total volume of the pores ([0023]) and the porosity of the porous member is 20% to 95% by volume ([0025]) (and thereby clearly suggesting a relative density greater than 20%), modified Itakura does not explicitly disclose this limitation.
Stone discloses a composite membrane for a fuel cell membrane electrode assembly comprising a porous polymeric substrate and an impregnant partially filling the substrate (abstract). The impregnant contains cation exchange material (a proton conductive material) (abstract). The porous substrate can include polyolefins, fluoropolymers (such as polytetrafluoroethylene), or polyacrylates (acrylics), among others ([0048]). The impregnant is introduced into the porous substrate via an impregnation solution comprising the impregnant in a suitable solvent, such as water or alcohols ([0058]). By controlling the thickness of the impregnate solution, the method may produce a membrane with a given set of properties including pore size, porosity, thickness, etc. and it is possible to control the structure of the resulting composite membrane ([0067]). The porosity of the porous substrate can be from about 50% to about 98% ([0050]), and after the impregnation, the composite membrane has greater than 10% overall residual porosity and remains substantially gas impermeable ([0047]). That is, Stone suggests impregnation of the porous substrate to reduce the overall porosity to maintain a gas impermeable electrolyte, with a remaining residual porosity of 10%.

Therefore, because the combination teaches the remaining residual porosity is only 10% of the initial porosity, the combination meets the limitation of a relative density is equal to or higher than 75% in the range of 75%-90%.

Regarding claims 2-3 and 10-11, modified Itakura discloses all of the claim limitations as set forth above. Komiya discloses the matrix/porous member is PTFE or polyimide, and thus an inorganic substance ([0031]).
Regarding claims 4-5 and 12-13, modified Itakura discloses all of the claim limitations as set forth above. Itakura discloses the oxoanion is phosphate ion, hydrogen phosphate ion, and dihydrogen phosphate ion (abstract), and thus is a monomer.
Regarding claims 6-7 and 14-15, modified Itakura discloses all of the claim limitations as set forth above. Itakura discloses the molecule capable of undergoing protonation or deprotonation (proton coordination molecule) is imidazole, triazole, benzimidazole, benzotriazole and derivatives thereof (abstract), and thus is one or more selected from the group consisting of a primary amine represented by a general formula of R-NH2, a secondary amine represented by a general formula of R1(R2)-NH, a tertiary amine represented by a general formula of R1(R2)(R3)-N, a linear diamine, a saturated cyclic amine, and a saturated cyclic 1,R2, and R3 each independently represent any one of an alkyl group, an aryl group, an alicyclic hydrocarbon group, and a heterocyclic group, respectively ([0031]-[0034]).
Regarding claims 8 and 16, modified Itakura discloses all of the claim limitations as set forth above. Itakura discloses the metal ion is at least one selected from the group consisting of cobalt ion, a copper ion, zinc ion, and gallium ion ([0037]).

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to claim 1, Itakura and Komiya do not meet the amended limitations of the claim.
This is not considered persuasive because the amended limitation changes the interpretation of “relative density” of the electrolyte. Newly cited reference, Stone et al. (US 2003/0059657), is relied upon to meet the amended limitation with an analysis of the claimed language and formulas.

With regards to claim 9 (and on pages 15-17 in the response), Applicant argues that Komiya does not contemplate or suggest contacting a porous member with a solution containing three components of a metal ion, an oxoanion, and a proton coordination molecule, and then forming a proton conductive material supported by the porous member from the metal ion, the oxoanion, and the proton coordination molecule in the solution by removing a solvent of the solution from the porous member as required in the claim.
([0039], [0049]), and Komiya teaches a porous member with proton conductor contained inside ([0088]), Itakura modified by Komiya meets the claim limitations. In addition, Komiya teaches introducing the proton conductor into the porous member via a liquid [solvent] and removing the solvent ([0093], [0115]), which seems substantially the same as claimed.
With regards to this process producing an electrolyte having a relative density equal to or higher than 75%, it is noted that newly cited reference, Stone et al. (US 2003/0059657), is relied upon to meet the amended limitation.
Applicant does not discuss or point to any specific structure that only this process produces.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725